COLEMAN, J.
Allison recovered a judgment against McClellan, before a justice of the peace, and the latter carried the case by certiorari into the Circuit Court. ‘ The certiorari was dismissed by the court on the motion of Allison, by his counsel, -as the judgment recites, “for irregularities.”
In Carter v. Pickard, 11 Ala. 673, it was decided that an appeal from a justice of the peace should not be quashed for a defect in the bond, unless the appellant, upon being required by •the court, fails or refuses to execute a perfect one. The only irregularity we have been enabled to detect in the case, is, that .the penalty of the bond is for a less amount than was required by the order of the judge granting the certiorari. It does not ¿appear that McClellan failed or refused to give a perfect bond, ¿and consequently the court erred in dismissing the case, and the Judgment is reversed and the cause remanded.